UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4817



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOHN A. WILLIAMS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
02-535)


Submitted:   July 21, 2006                 Decided:   December 6, 2006


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Williams, Appellant Pro Se. Gina Laurie Simms, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John A. Williams appeals his convictions and sentence on four

counts of making false statements to obtain federal employee

compensation, and aiding and abetting same, in violation of 18

U.S.C. §§ 2 and 1920; and four counts of filing false tax returns,

and aiding and abetting same, in violation of 18 U.S.C. § 2 and 26

U.S.C. § 7206(2).      The district court sentenced Williams under the

then-mandatory Sentencing Guidelines — increasing his offense

level based on, inter alia, judicially determined findings of loss

— to forty months of imprisonment and three years of supervised

release. The court ordered Williams to make payment of restitution

to    the   United   States    Department    of   Labor/Office   of     Worker’s

Compensation Programs of $41,906 and to the Internal Revenue

Service of $102,527, and further ordered Williams to pay an $800

special statutory assessment.           Following our recommendation in

United States v. Hammoud, 381 F.3d 316 (4th Cir. 2004), vacated,

543   U.S.   1097    (2005),   the   court   also   announced    that    if   the

Sentencing Guidelines were determined to be unconstitutional, it

would nonetheless impose the same sentence.

       On appeal, Williams contends he was erroneously sentenced

under a mandatory Guidelines scheme in violation of his Sixth

Amendment rights and United States v. Booker, 543 U.S. 220 (2005),

and that he has been improperly prohibited, as a condition of

supervised release, from incurring new credit charges or opening

                                     - 2 -
additional lines of credit without the approval of his probation

officer.   Williams also challenges the search warrant of his home

as   illegal,    and   asserts   claims      of   ineffective    assistance   of

counsel, prosecutorial misconduct, and bias by the district judge.

As explained below, we affirm Williams’s convictions and sentence.



                                        I.

                                        A.

      First, Williams relies on United States v. Booker to challenge

his sentence.     In Booker, issued after Williams was sentenced, the

Supreme Court held that a sentencing court commits Sixth Amendment

error if it engages in judicial factfinding, under mandatory

Sentencing Guidelines, that results in a sentence exceeding the

maximum term authorized by the jury verdict alone.               See 543 U.S. at

244-45.*   Additionally, a sentencing court commits statutory error

if it treats the Guidelines as mandatory, rather than as advisory.

See id. at 245-46.        Williams contends that the sentence imposed by

the district court violated his Sixth Amendment rights and was

further erroneous in that it was imposed pursuant to a mandatory

Guidelines      scheme.      Because    Williams    raised   a    challenge   at

sentencing under Blakely v. Washington, 542 U.S. 296 (2004), he has



      *
      The Court remedied the constitutional violation by severing
two statutory provisions, 18 U.S.C. §§ 3553(b)(1) and 3742(e),
thereby rendering the Guidelines advisory. See United States v.
Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

                                       - 3 -
preserved his constitutional and statutory Booker claims, and we

review these claims for harmless error.                 See United States v.

Rodriguez, 433 F.3d 411, 415-16 (4th Cir. 2006).

        We agree with Williams that the district court committed

constitutional and statutory Booker errors in sentencing him.

Williams was sentenced under the mandatory Guidelines scheme and

received more than the maximum sentence permitted by the facts

found    by   the   jury.     However,   because       the    court    imposed    an

identical, alternative sentence in the event that the Guidelines

were found to be non-binding, these errors were harmless.                        See

United States v. Shatley, 448 F.3d 264, 267 (4th Cir. 2006)

(concluding that constitutional Booker error was harmless where

“the district court announced an identical alternative sentence,

treating the Sentencing Guidelines as advisory”); Rodriguez, 433

F.3d at 416 (recognizing that statutory Booker error was not

harmless where “the court offered no indication of whether it might

have    imposed     a   different   sentence   .   .   .     under    an   advisory

Guidelines regime”).         The court followed our recommendation in

Hammoud; its alternative sentence was within the range recommended

by the Sentencing Guidelines, and we take the court at its word

when it stated that it would impose the same sentence under an

advisory Guidelines system.         See Shatley, 448 F.3d at 267-68.




                                     - 4 -
                                       B.

      Williams also contends that he has been improperly prohibited,

as a condition of supervised release, from incurring new credit

charges or opening additional lines of credit without the approval

of his probation officer.        According to Brown, this condition will

jeopardize his ability to support himself post-incarceration as an

accountant and interfere with his ability to rely on credit to

cover the costs of treatment for his deteriorating health.                      We

review the imposition of special conditions of supervised release

for abuse of discretion.         See United States v. Dotson, 324 F.3d

256, 259 (4th Cir. 2003).        Although a sentencing court must impose

various statutorily required conditions of release, see 18 U.S.C.

§ 3583(d), it also enjoys substantial latitude to “impose any other

condition it considers to be appropriate, as long as that condition

is   ‘reasonably    related’     to   statutory    factors     referred    to   in

§ 3583(d)(1).”      Dotson, 324 F.3d at 260 (quoting § 3583(d)(1)).

Such factors include “the nature and circumstances of the offense

and the history and characteristics of the defendant.”                  18 U.S.C.

§ 3553(a)(1). Additionally, a special condition must “involve[] no

greater deprivation of liberty than is reasonably necessary” to

achieve its intended purpose.         § 3583(d)(2).

      Williams’s     presentence      report      recommended     the     special

condition   at     issue   “to   assist     in    monitoring    his     financial

circumstances,” as “[i]t is not likely he will be able to pay back


                                      - 5 -
much in restitution.” And indeed, Williams has been ordered to pay

restitution     totaling   more   than     $140,000     but,    as     the   record

reflects,     possesses    limited   financial       resources.         In    these

circumstances, the special condition placed on Williams does not

constitute an abuse of discretion, especially in view of the fact

that, if a legitimate need arises, he may obtain permission from

his   probation    officer   to   incur      new    credit    charges    or   open

additional lines of credit.

                                      C.

      Williams next challenges the legality of the search warrant of

his home, contending that the United States Post Office, his former

employer, should not have had the authority to obtain a search

warrant over him because he was retired.            The record reflects that

agents of the U.S. Postal Inspection Service executed the search

warrant on May 31, 2002, and we have not been presented with any

support for the proposition that they were not authorized to do so

pursuant to their investigative powers under 18 U.S.C. § 3061.

                                      D.

      Finally, Williams asserts claims of ineffective assistance of

counsel, prosecutorial misconduct, and bias by the district judge.

Williams’s claims of ineffective assistance of counsel should be

brought by motion under 28 U.S.C. § 2255 in the district court, and

not on direct appeal, unless it “conclusively appears” from the

record   that     the   defense   counsel     did    not     provide    effective


                                     - 6 -
representation.    See United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997); United States v. DeFusco, 949 F.2d 114, 120-21 (4th

Cir. 1991).     Because it does not conclusively appear from the

record that defense counsel here was ineffective, we decline review

of this issue on direct appeal.

      With   respect    to    his    claim    of   prosecutorial    misconduct,

Williams asserts that the prosecutor had IRS agents obtain copies

of Williams’s witnesses’ income tax returns during trial and audit

them, resulting in five of his witnesses refusing to testify and

rendering the testimony of others “invalid” before the jury.

Williams presents no evidentiary support for this contention,

however, and we therefore find no merit to it.                     Furthermore,

Williams is not entitled to relief on his assertions that the

prosecutor    withheld       trial    transcripts,     preventing    him     from

preparing a more detailed appeal; that the sentencing transcript

that was sent to him was undated and had two court reporters’ names

on it, such that he cannot determine which one did the actual

reporting; and that the prosecutor “Allowed to be heard that she

was an expert on heart conditions, thereby influencing the jury on

her medical expertise.”

      Lastly, Williams contends that bias by the district judge is

shown by, inter alia, the judge’s announcement that he would impose

the   same   sentence    if    the   Sentencing      Guidelines    were    deemed

unconstitutional, and the judge’s denial of Williams’s request for


                                      - 7 -
a medical release pending appeal.    We find no basis in law or fact

for such a bias claim based on our review of the record on appeal,

and therefore find the claim to be without merit.



                               II.

     Accordingly, we affirm Williams’s convictions and sentence.

We deny relief on his motions to remand, to authorize transcript at

government expense, for pro se writ of mandamus, for general

relief, for summary judgment, and to expedite appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                              - 8 -